

117 HR 3717 IH: Power Line Resiliency Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3717IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a program to provide grants to improve power lines.1.Short titleThis Act may be cited as the Power Line Resiliency Act.2.Power line improvement grant program(a)EstablishmentNot later than 1 year after the date of enactment of this section, the Secretary of Energy shall establish a program to provide grants to electric utilities to carry out eligible activities.(b)Grants(1)ApplicationTo apply for a grant provided under this section, an electric utility shall submit to the Secretary of Energy an application at such time, in such manner, and containing such information as the Secretary of Energy may require.(2)SelectionThe Secretary of Energy shall provide grants under this section—(A)on a competitive basis; and(B)to geographically diverse electric utilities.(3)PriorityThe Secretary of Energy shall prioritize providing a grant under this section to any electric utility that sells electricity in an area that has a history of extreme weather events.(c)SunsetThe program established under subsection (a) shall terminate on the date that is 5 years after the date of enactment of this section.(d)DefinitionsIn this section:(1)Electric utilityThe term electric utility has the meaning given such term in section 3(22) of the Federal Power Act (16 U.S.C. 796(22)).(2)Eligible activity(A)In generalThe term eligible activity means an activity that—(i)is designed to improve the performance or efficiency of a power line; (ii)makes a power line more resilient to an extreme weather event; or(iii)otherwise ensures that an end-user has access to electricity during an extreme weather event.(B)IncludesThe term eligible activity includes—(i)burying a power line;(ii)hardening a power line; and(iii)if burying a power line is not feasible, providing a generator to a household that is located in a remote area.(3)Extreme weather eventThe term extreme weather event means an historically rare or severe natural disaster, including a heat wave, drought, flood, tornado, and hurricane.(4)Power lineThe term power line includes distribution lines and transmission lines.